 In the Matter of MORT>;N-DAVISCOMPANYandINTERNATIONALLADIES' GARMENTWORIcERSUNION, LOCAL No. 387Case No. C-2213.-Decided August'19, 1942Jurisdiction:garment manufacturing industry.Unfair Labor PracticesDiscrinnanation:charges of, dismissed: employee found to have been dischargednot because of his union membership and activity but because of his failureto cbtain a bond from a Company such as employer required from all of itspermanent employees.Practice and Procedure:complaint dismissed.Mr. Ebner P. Davis,for the Board.,Mr. George 0. Wilson,of Dallas, Tex:, for the respondent.Mr. Jack Johannes,of Dallas, Tex., for the Union.Mr: Mozart G. Ratner,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed on December 27, 1941, by Intetnational'Ladies'Garment Workers Union, Local No. 387,1 herein called the'Union, the National Labor Relations Board, herein called the Board,by the Regional Director for the 'Sixteenth Region (Fort Worth,,Texas), issued its complaint, dated April 28, 1942, against Morten-Davis Company, Dallas, Texas, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor Relationss The caption of the original charge designated the charging union as Inte, national'Ladies'Garment Workers Union, Local No 387, but was signed "International Ladies'Garment Workers Union, Local 348 by Jack Johannes, Attorney "The complaint followedthe signature appearing on the original charge and designated the charging union asInternational Ladies' Garment Workers Union, Local No 348At the hearing, on motionof Board's counsel and with the waiver of any objection by the respondent's counsel, thecomplaint was amended to designate the charging union as shown above.43 N. L R B, No. 68. '394 MORTEN-DAVIS COMPANY395Act, 49 Stat. 449,,herein called the Act.Copies of the complaint to-gether with notice of hearing thereon were duly served upon therespondent and the Union.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent on or about December 17, 1941, dis-charged; Roy Lyall and since that date has refused to reinstate himto his former position because he joined or assisted the Union orengaged in other concerted activities.On or about May 7, 1942, the respondent filed an answer denyingthat it had .engaged in the unfair labor practices alleged in thecomplaint.Pursuant to notice, a hearing was held on May 14 and 15, 1942, atDallas, Texas, before Howard Myers, the Trial Examiner duly desig-nated by. the Chief Trial Examiner.The Board, the respondent, andthe Union were represented by counsel and participated in the hearing.Full' opportunity to be heard, to examine and cross-examine' witnesses,and to introduce evidence bearing on the issues was afforded allparties.At the close of the hearing, counsel for the Board moved toconform the complaint to the proof and counsel for the, respondentthen moved to conform the answer to the proof.Both motions, weregranted.During the course of the hearing, the Trial Examiner maderulings on numerous other motions and on objections to the admissionof evidence.At the close of the hearing, the parties argued orallybefore the Trial Examiner.Counsel for the Union filed a brief withthe Trial Examiner on May 20, 1942. The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.I.The Trial Examiner thereafter filed his Intermediate Report, datedMay 29,,1942, copies of which were duly served upon the parties.Hefound that the, respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the Act, and recommendedthat it cease and desist therefrom and take certain affirmative actiondeemed necessary to effectuate the policies of the Act.On June 22,1942, the respondent filed exceptions to the Intermediate Report, anda brief in support of such exceptions.None of the parties requestedoral argument before the Board.The Board has considered the exceptions and briefs filed by the re-spondent and finds that the exceptions, insofar as they are consistentwith the findings of fact, conclusions of law, and order set forth below,are meritorious. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT,I.THE BUSINESS OF THE RESPONDENTThe respondent, a Texas corporation with its principal office andplace of business at Dallas, Texas, is engaged in the manufacture,sale,and distribution of ladies' ready-to-wear -garments.During1941, the respondent purchased cloth, the principal raw material usedin manufacture of its finished product, valuedin excessof $335,000,of which amount 95 percent was purchased outside the State of Texasand shipped to its place of business at Dallas, Texas.The value of thefinished products sold by, the respondent during thesame yearamounted to approximately $700,000, of which amounts 75 percentwas sold, shipped, and delivered to points outside the State of Texas.The respondent admits thatit is engaged in commercewithin .themeaningof the Act..II.THE ORGANIZATION INVOLVEDInternational Ladies' GarmentWorkers Union, Local No. 387, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the respondent.III.THEALLEGED UNFAIR LABOR PRACTICESRoy Lyall 2 was first employed by the respondent in the spring orsummer of 1934 as an elevator operator. , About 7 or 8 months laterhe was transferred to the cutting room where he worked as a spreaderand then as a cutter. In January or February 1935, while workingas an elevator operator and known to the respondent as Bradshaw,,hewas asked by Ruth Johnson, the respondent's secretary, book-keeper, and cashier, to fill out an application for a surety companybond.3Lyall indicated to Johnson that it was useless for him to fillout the application because he knew that the National Surety Corpo-ration would not bond him. Johnson thereupon notified John B.Donovan, the respondent's president, who asked Lyall for an expla-nation.Donovan testified, "I told him [Lyall] that the reason I was.2When Lyall was about 5 years old his father died and shortly thereafter his mothermarried a'man named Bradshaw. From the time of his mother's remarriage until 1938,when he was about 29 years of age,Lyall was known as Roy Bradshaw.Since 1938 hehas been knownas Roy LyallIAt this time the respondent had,a "schedule" or master bond of the National' SuretyCorpoiatiog covering certain of its employees.Persons in the position of Lyall werebonded as,a matter of course.Each February the respondent would submit to the suretycompany the namesof thepersons it wished to include in the bond for the coming year,together with their respective positions and the amount of coverage it wanted for theindividuals named. 1MORTEN-DAVIS COMPANY.397asking that is he would have to do something about it if he continued' on there [with the respondent] a definite period."Lyall explainedtoDonovan that in 1932, while working for the Postal Telegraphand Cable Company in Houston, Texas, under the name of Bradshaw,he was charged with a shortage in his accounts and that the NationalSurety Corporation or its predecessor, the National Surety Company,which was his surety, was obligated to reimburse the telegraph com-pany for the loss.4Donovan then told Lyall that he would give himan opportunity to try to clear the matter up.Lyall agreed to do soand filled out the application.On February 20, 1935, Johnson wrotethe surety company as follows :Upon renewal of Fidelity Bond Schedule covering various em-ployees, we have included Roy Bradshaw, who has been in ouremploy for about a year.-He advises us that he is unable to make application to you forbond right at this time. Is there any particularly good reasonwhy you could not accept his application for bond?Any infor-mation you can give us will be appreciated and held in the strict-est confidence.'The surety company answered, by letter dated February 23, that it hadpreviously bonded a Roy Bradshaw of Houston, Texas, and had beenobliged to pay a claim of $67 and inquired for Lyall's home address.,Thereafter, the surety company, on or about March 25, notified therespondent that it had elected to cancel the bond as to Lyall and thatafter April 26, 1935, Lyall would not be covered by the bond. In June1936, Lyall was laid off because of lack of work.In September 1940, he was, rehired by Plant Superintendent John,Jennings under whom he had worked during his first employmentwith the respondent.5Lyall told Jennings that he had"resumed thename of Lyall; thereafter he was so carried on the respondent's books.Johnson testified that she first learned "several months" after Lyall'srehiring that he was the same person who had previously worked forthe respondent under the name of Bradshaw. Since the bond listwas revised each February, Jennings asked Lyall, in January' or Feb-ruary 1941, to fill out an application form to be submitted to the Na-tional Surety Corporation.Lyall, replied that he did not think bewould be able to "pass a bond," but at Jennings' request he executedthe form and returned it the following day.On May 11, 1941, therespondent requested the surety company to include Lyall under thatname in its master bond.This the surety company did. Some days+ Lyall - testified without contradiction and we find, as did the, Tiial Examiner, that,the- shortage was not due to any fault of his.Neither the surety company nor the tele-graph company proceeded against him by either civil or criminal action3After working as a cutter for about 6 weeks he became a marker in the cutting roomand held that position until his discharge. DECISIONSOF NATIONAL LABOR RELATIONS BOARDlater Johnson notified the surety company by telephone of Lyall'sidentity.°-On or about June 6 the Union received its charter.. Lyall was nota charter member and there is no evidence that he was active in unionaffairs before the charter was issued.He joined the Union 3 weeksafter it was chartered, at which time some of the other cutters em-ployed by the respondent had already become members.Lyall ad-mitted that he did not begin to wear his union button in the plantuntil a few weeks after he had joined the Union, and the record showsthat all the other cutters who were union members began to wear theirbuttons in the plant at approximately the same time.On July 17 the surety company notified the respondent that it hadelected to terminate its liability under the bond as to Lyall and- thatpursuant to the terms -of the bond it was giving the respondent 35days' notice of that intention.Johnson testified that upon' receivingthis communication she spoke to Donovan, who remarked that Lyallwould have to do something about it.Donovan testified that he there-upon spoke to Jennings and,asked him if he knew that Roy Lyall could not make bond andhe said he did not, and I also asked him if he knew if he was thesame as Roy Bradshaw that worked for us before and he saidthat, he did know; and I said, "'Nell," I said'. do you need himnow at this time ?"He said, "Yes, I do." I said, "We don't wantto do anything to hurt the boy but he will have to do somethingabout getting his bond fixed up." So I told him or Miss Johnsonto speak to him [Lyall] and see what he could do about it. Idon't know which one I spoke to, probably both.?On July 24, the respondent wrote the surety company asking itto' reconsider its action, stating that since it was the respondent'spolicy not to retain in its employ anyone "on whom [the respondent]could not secure fidelity insurance" it wished "to do nothing thatwould hurt" Lyall.With respect to this letter, the respondentreceived no reply from the surety company until November 18, 1941.In August 1941 the respondent, after repeated solicitations by the9 On July 7,the surety company's Dallas office wrote a letter to its home office in NewYork in which it said,among other things :We are now advised that the Assured suspects Roy Lyall to be one and the sameas Roy Bradshaw, Change notice #4, 'March 25, 1935, File #105005, cancelledBradshaw'scoverage under this schedule on account of unsatisfactory investi-gationwill you please immediately compare RoyLyall withRoy Bradshaw's applica-tion and if there is any possible basis for filing cancellation notice, please imme-diatelysend it to usThis letter is the only evidence of the date of Johnson's call7 The record does not indicate,however,whether or not' either Jennings or Johnsondiscussed the matter with Lyall at that time. MORTEN-DAVIS COMPANY399surety company, decided to substitute 'a blanket bond covering all ofits employees for the schedule bond which had been in force until thattime.On November 14, 1941, Don Ellinger, the manager of the Dallas andFortWorth locals of the International Ladies' Garment WorkersUnion,,called upon Donovan pursuant to an appointment' At thismeeting, according to Donovan's testimony, the following occurred :***Well, before they came in * * * Don Ellinger camein to see me and said lie wanted to talk to me, and I asked himhim what he, wanted to talk to me about.He said he wanted.totalk to me about the cutters. I said, "What about the cutters?"He said, "The boys want a raise." I, said, "Mr. Ellinger, I wouldbe glad to discuss it with the boys themselves, but I have nothingto discuss with you. In fact, I don't recognize you as a bargain-ing agent." * * * I reminded him of the fact that the Boardhad, just ruled 8 that be was not, or the union which he repre-sented was not a bargaining agent, and I told him also, I said,"The boys are here. I will be glad to talk to them individuallybecause a matter of salary is a question of status of an employee.Each employee is on an entirely different status. Some of themhave been here a long time and some are entitled to a raise,and some are not. I will be glad to talk to each one of themseparately and individually" * * * 9Towards the end of this meeting the five cutters, all of whom weremembers of the Union, appeared at the entrance to Donovan's privateoffice.Both Ellinger and Donovan then went over to the men andEllinger told them that Donovan refused to discuss the question ofa wage increase with him, but that Donovan would discuss the mat-ter with the men individually, if they so desired.Thereupon, Lyalltold the other men to wait outside and he went into Donovan's pri-vate office.According to Donovan's testimony, which is in substantial accordwith Lyall's version of what took place at this meeting, he said toLyall, after the latter had told him that the cutters wanted a raise :***"Well, Roy, the first thing that you have to do beforewe could give you a raise would be to clear up your bond."I said, "If you were entitled to it raise I wouldn't want to give"On November 10, 1941, the Board issued a decision in a representation proceeding in-volving the Union and the respondent,dismissing the Union's petition on the ground thatthe unit consisting only of cutters, contended for therein by the Union,'was inappropriatefor the purpose of collective bargaining.Matter of Morten-Davis Company, doing businessunder the trade name of Donovan Manufacturing CompanyandInternational Ladies'Garment TForkers Union,Local A `o.387, 36 N.L R B 804.°Elhnger testified substantially to the same effect.- 400DECISIONS OF NATIONAL LABOR -RELATIONS BOARDyou a raise until you could clear that up because we might haveto let you go if you were not able-to make the bond." I said,"Has Mr. Jennings said anything to you about the bond,", andI think he said, "No." I said, "Well, I want you to clear thisbond up. I want you to get this cleared up, and then after thatI will discuss it with Mr. Jennings, and if possible we will giveyou a raise."He said, "How long will you give me to get thisbond fixed up ?" And I said, "Any reasonable length of time."And, he said, "Well," - - - I said, "I would suggest that you goup and see the bonding company and see what you can do,aboutHe further testified that he told Lyall that "it wouldn't be neces-sary Roy, for you, or any of the other boys to bring any outsiderin to discuss matters with" him, because he was "always willing andready to talk to any of you boys at any time." Lyall testified that hewas going to tell Donovan that he had joined the Union but that hedid not get a chance to do so.,At the time of this conference Donovan had not yet received thereply from the surety company to his letter of July 24 and thereforehad no' reason to believe that Lyall' could not make a satisfactory'adjustment with the surety' company.However, in its letter ofNovember 18, the surety company informed the respondent that itwould not rescind its cancelation notice of July 17.-Shortly after his talk with Donovan on November 14, and pur-suant to Donovan's suggestion that he stfaighten out the matter ofthe bond, Lyall,went to the Dallas office of the surety company: ' Hetestified that he was told, and that he immediately thereafter in-formed Donovan, that the surety company "could adjust the matterif it was satisfactory with" the respondent.On December 3, Dono-van wrote the surety company as follows :Mr. Roy Lyall, who is employed in our organization, was ad-vised by me that it'would be necessary for me to drop him fromour employ unless he was able to make bond. On his request, Itold him I would give him a reasonable time to get the bond.But he now advises me that he talked to you and that you toldhim you could'adjust the'matter if it was satisfactory with me.I do not understand this statement if you made it.-As I understand the case, the responsibility is yours and -notours, to determine whether or not you will bond this employee.If you are, willing to bond him as you do other employees, thenI would like for you to,do it, and do it immediately. If you arenot willing'to,, bond' him; as you do other ,employees, advise me,immediately, but please do not put the responsibility for your MORTEN-DAVIS COMPANYfavorable or unfavorable decision on us.Whether you do ordo not issue the bond to him is your responsibility, and not ours.It is my intention to keep this employee so long as his work con-tinues to be satisfactory, if he gets the bond.On the other hand,I will release him if he is unable to get the bond.By letter dated December 15, the surety company again informed therespondent that it would not' bond Lyall.On the same date thesurety company wrote Lyall in part as follows:Besides yourself we understand that Mr. J. B. Donovan, Presi-lent,The Morten-Davis Company has called upon this officeto intercede for you to see if by your repayment of the aboveamount -we would reconsider the question of bonding you.Whilewe appreciate the interest shown on your behalf by Mr. Dono-van this is to confirm our previous verbal advice to you, namely,'that this office has no authority to speak for the corporation onthat subject of bonding or in bonding any certain individual, thatsuch matters are handled and passed upon exclusively by ourhome office underwriters who directed this office- of our corpora-tion to issue'the cancellation notice last July. In' other words,if you pay the amount [due] to our corporation- we cannot, aswe do not have such authority, tell you or.'Mr. Donovan thatour corporation will rebond you.On December 17 Donovan called Lyall to his office and told himthat because the surety company refused to bond him he was discharged.Lyall then left the plant.On January 5, 1942, Lyall returned to theplant and handed Donovan a fidelity bond in the sum of $2400 10 writ-ten by the Lawyers Lloyds of Texas, and told Donovan that if the pro-visions of the bond were not satisfactory to the respondent, the LawyersLloyds of Texas would write a bond that was satisfactory.On thefollowing day Donovan returned the bond to Jack Johannes, theUnion's attorney, with a letter wherein he stated that under the, cir-cumstances the bond was not acceptable to the respondent.Theconcluding paragraph of the letter reads as follows :If he [Lyall] can get the company which bonds our employees, toreconsider their action and bond him in the same manner that theydo other employees of this company, I would then consider himfor reemployment, whether or not I would reemploy him would,of course, depend on all of the circumstances surrounding thesituation at- the time he was able to put himself in the 'sameposition as other employees of this company."The National Surety Colpoiation's blanket bond was of the same amount.481039-42-vol. 43-26 402DECISIONSOF NATIONALLABOR RELATIONS BOARD'The Trial Examiner found that Johnson notified the surety com-pany of Lyall's identity on or before July 7 because she became awareof Lyall's union activity just prior to that date.However, we ar3not convinced that Johnson was aware of Lyall's union affiliation whenshe called the surety company or that any such knowledge which shemay have had motivated her attempt to ascertain whether or notthe surety company was cognizant of Lyall's identity.The Trial Ex-aminer further found that Lyall was discharged because of his unionactivities during the meeting with Donovan on November 14.How-ever, the bond question had been pending long before Lyall became amember of the Union; the respondent had repeatedly requested thesurety company to reconsider its position with respect to Lyall's bondand did so even after Lyall had joined the Union; and at the meetingon November 14 Donovan again requested Lyall to take care of thematter.Although the issue is not entirely free from doubt in view. of the remarks made by Donovan at the November 14 conference re-specting representation of the men by "outsiders," we are not con-vinced that the respondent determined to discharge Lyall because of hisunion membership or activity.We are of the opinion and find thatthe respondent did not discharge Lyall because of his union activitiesor affiliation but rather because he had failed to obtain a bond fromthe National Surety Corporation such as the respondent required ofall of its permanent employees.While the respondent's refusal toaccept the bond- which Lyall subsequently offered may have beenunduly harsh, we do find that this constituted a refusal to reinstateoccasioned by Lyall's union membership or activity.We find that the respondent has not discriminated in regard to thehire and tenure of employment of Roy Lyall, thereby encouragingor discouraging membership in a labor organization.Accordingly,we shall dismiss the complaint.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW'1.The operations of the respondent occur in commerce, within themeaning of Section 2 (6) of the Act.2. International Ladies' Garment Workers Union, Local No. 387,affiliated with the American Federation of Labor is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.3.The respondent has not interfered with, restrained, or coercedits employees, within the meaning of Section 8 (1) of the Act.4.The respondent has not discriminated in regard to .the hire andtenure of employment of Roy Lyall, within the meaning of Section 8(3) of the Act. I' '- MORTEN yDAVIS COMPANYORDER403Upon the basis of the foregoing findings of fact and conclusions oflaw-and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the' com-'plaint against the respondent, Morten-Davis Company, Dallas, Texas,be, and'it hereby is, dismissed.GERARDD. REILLY took no part in the consideration of the aboveDecision and Order. ,